Saturday, October 19th, 1816.
Judge Brooke
pronounced the Court’s opinion, as follows :
“ The Court, (not adopting the reasons of the Chancellor, nor deciding the question between the Appellees, as to contribution,) approves of the said Decree, except so much thereof as dismisses the Bill as to the Appellee, William Harrison; as to whom, though an action at law suggesting a devastavit might have been prosecuted against him, yet, as bn *r,r. brought into the Court of Chancery for the purpose of rdietMa;- him from the payment of the whole amount of the judgw.-.d at law, by a contribution of the other defendants, and for bi:- kmefit, and as it appears, by the Exhibits ami proofs in the t! j ml, that h® has masted the estate of his testator by deüvrrmp; it over to the *178Legatees, the Court is of opinion that a decree ought to have been rendered against him, for the amount of the judgment at law, after deducting the payment made to the Sheriff; and that, on these grounds, the said decree, so far as it dismisses . the Bill as to the said William Harrison, is erroneous. Therefore it is decreed and ordered, that so much of the said Decree, as is above mentioned to be erroneous, be reversed and annulled, and that the residue thereof be affirmed: and the cause is remanded to the Superior Court of Chancery, to be proceeded in according to the foregoing principles.”